Order entered February 22, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01284-CV

                            IN THE INTEREST OF N.T., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-11-00657-Z

                                             ORDER
       The Court GRANTS appellant’s unopposed motion for leave to file appellant’s first

amended reply brief. The amended reply brief tendered to the Clerk of the Court on February

19, 2013, is deemed filed as of the date of this order.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE